Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-10

IN RE: SEAN ANTHONY VARNADO,
                      Respondent.
Bar Registration No. 982336                              BDN: 402-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law with the right to apply
for reinstatement in 90 days, see Attorney Grievance Com’n of Maryland v. Varnado,
103 A.3d 1045 (Md. 2014), this court’s January 30, 2015, order directing respondent
to show cause why the functionally equivalent discipline in the form of a suspension
for a period of 90 days, with reinstatement conditioned upon a showing of fitness,
should not be imposed, and the statement of Bar Counsel regarding reciprocal
discipline, and it appearing that respondent has failed to file either a response to this
court’s order or his affidavit as required by D.C. Bar R. XI, §14 (g), it is

      ORDERED that Sean Anthony Varnado is hereby suspended from the practice
of law in the District of Columbia for a period of 90 days with reinstatement
contingent upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM